Title: To George Washington from Charles Pettit, 22 May 1781
From: Pettit, Charles
To: Washington, George


                        
                            Sir,
                            Philadelphia 22d May 1781
                        
                        I find myself so far delinquent that I hardly know in what way to appologize to your Excellency for my
                            seeming neglect. The neglect, however, is merely in form & not in substance, as the business was executed, as far
                            as it could be executed, immediately after I was honored with your Excellency’s letter of the 19th of February, but before
                            I had a proper opportunity of answering it I was called out of Town for some days which induced me to lay by the letter
                            with some other papers which a course of little perplexities kept me from resuming till this day.
                        On the 24th of February I paid Mr Cottringer’s Bill for which he was contented to take the new emissions of
                            paper, indeed that was his idea, I therefore sold the 15 half Joes at 120 for one & took the new paper at 75 for
                            one, that being the mode of estimating exchange & the rate then prevalent. I paid Mr Starr’s bill in hard money.
                            After paying these sums & discounting the little I had advanced before, there still remained a small balance in my
                            hands unappropriated of near seven pounds hard money for which I remain accountable.
                        I have not received the money from Mr Mitchell. He offered to pay me the value in paper, but as I had no
                            orders for the appropriation of it, and the value of paper was changeable, I chose to let it rest in it’s ascertained state
                            till he could give me the specie, or till I should have an opportunity of investing it in some article of coequal value.
                        I should think the circumstances I have mentioned a better appology to almost any other person than Your
                            Excellency, whose punctuality, amidst the most important concerns, puts the excuse I have made out of countenances; but you
                            have other atributes which induce me to hope for pardon. I beg leave to assure your Excellency of an ardent desire to
                            contribute to your conveniency by any means in my power, and that from the motive, independant of the honor of being your
                            correspondant I shall receive with great pleasure any intimation of the means by which I may render you acceptable
                            service. I have the honor to be with perfect respect Your Excellency’s most obedt & very humble servant
                        
                            Chas Pettit

                        
                    